NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted February 9, 2011
                                  Decided February 17, 2011

                                             Before

                              JOHN L. COFFEY, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 10‐2976

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 06 CR 12
AJIBOYE ADEYINKA,
     Defendant‐Appellant.                          Matthew F. Kennelly,
                                                   Judge.

                                           O R D E R

        Ajiboye Adeyinka was convicted of conspiracy to possess cocaine with intent to
distribute 21 U.S.C. §§ 846, 841(a)(1), and possession with intent to distribute, id. § 841(a)(1). 
The district court calculated a guidelines imprisonment range of 78 to 97 months and
sentenced Adeyinka to a total of 97 months.  Adeyinka filed a notice of appeal, but his
appointed lawyer seeks to withdraw because he cannot identify a nonfrivolous ground for
appeal.  See Anders v. California, 386 U.S. 738 (1967).  Adeyinka opposes counsel’s motion. 
See CIR. R. 51(b).  We confine our review to the potential issues identified in counsel’s
facially adequate brief and Adeyinka’s response.  See United States v. Schuh, 289 F.3d 968,
973‐74 (7th Cir. 2002).
No. 10‐2976                                                                                Page 2

       Counsel first considers whether Adeyinka could argue that the trial evidence does
not support his convictions.  To convict on the substantive count, the government had to
prove that Adeyinka knowingly possessed cocaine for distribution. See 21 U.S.C. § 841(a)(1);
United States v. Starks, 309 F.3d 1017, 1022 (7th Cir. 2002).  To convict Adeyinka on the
conspiracy count, the government needed to prove that there was an agreement to possess
and distribute cocaine, and that each defendant joined the agreement knowingly and
intentionally. See 21 U.S.C. §§ 846, 841(a)(1); United States v. Medina, 430 F.3d 869, 881 (7th
Cir. 2005).  

        We agree with counsel that a sufficiency challenge would be frivolous.  The
government introduced audio and video recordings of a meeting between an informant and
codefendant Adesola Ayoola where they agreed that the informant would ingest cocaine
pellets and smuggle them to London for distribution.  Alooya told the informant that he
would arrange for someone to deliver the cocaine along with food and medicine that would
help him ingest the pellets.  At the appointed time Adeyinka delivered a bag of cocaine
pellets, lemons, salt, and antidiarrheal medication to the informant at his hotel.  During the
encounter, which was captured on audio and video and observed by surveillance agents,
Adeyinka arrived at the informant’s hotel room, told him he had some things for him in his
car, and together they called Ayoola to confirm that Adeyinka was supposed to deliver the
package to the informant.  Investigators then observed Adeyinka and the informant return
to his car to retrieve the package and Adeyinka driving evasively on his return home.  After
he was arrested and again at trial, Adeyinka denied involvement in the conspiracy and
explained that, in exchange for a $2,000 loan, he had agreed to deliver lemons and salt to
someone who urgently needed them.  A federal agent also explained how cocaine
sometimes is smuggled into the United States and then on to London where it commands a
higher price.  The agent related that ingesting cocaine pellets is one way that couriers
smuggle the drug, and he discussed how the quantity and purity of cocaine varies at
different stages of the distribution chain. 

       Counsel next considers whether Adeyinka could challenge the admission of the
agent’s testimony about the distribution of cocaine.  Over a relevancy objection, the agent
was permitted to offer an expert opinion that the quantity and purity of the cocaine
delivered by Adeyinka—700 grams of 98% purity—were consistent with distribution rather
than personal use.  The district court reasoned that the testimony was relevant because the
government had to prove intent to distribute.  Law enforcement agents routinely testify
about the mechanics of the drug trade, and expert testimony is an accepted method of
proving intent to distribute.  See, e.g., United States v. Huddleston, 593 F.3d 596, 601 (7th Cir.
2010); United States v. Winbush, 580 F.3d 503, 510‐11 (7th Cir. 2009); United States v. Morris,
576 F.3d 661, 673‐674 (7th Cir. 2009).  Given that we would review for abuse of discretion,
No. 10‐2976                                                                                 Page 3

see United States v. Klebig, 600 F.3d 700, 715 (7th Cir. 2009), counsel is correct that an appeal
on this basis would be frivolous. 

        Counsel also evaluates whether Adeyinka might argue that it was error to admit the
recordings of his and Ayoola’s conversations with the informant, who did not testify at trial. 
But Adeyinka’s recorded statements were nonhearsay admissions, see FED R. EVID.
801(d)(2)(A); United States v. Dennis, 497 F.3d 765, 769 n.1 (7th Cir. 2007), and Ayoola’s were
nonhearsay statements of a coconspirator, see FED R. EVID. 801(d)(2)(E); United States v.
Hargrove, 508 F.3d 445, 449 (7th Cir. 2007).  And the absence of the informant was
inconsequential, since his side of the conversations was properly admitted as nonhearsay
background to give context to the recorded statements of Adeyinka and Ayoola.  See United
States v. James, 487 F.3d 518, 524 (7th Cir. 2007); United States v. Van Sach, 458 F.3d 694, 701
(7th Cir. 2006); United States v. Tolliver, 454 F.3d 660, 666 (7th Cir. 2006).  The recordings
captured the planning and execution of Adeyinka’s cocaine delivery, and we agree with
counsel that an appellate challenge to their admission would be frivolous.  

        Another potential issue discussed by counsel is the use of an “ostrich instruction” in
the jury charge.  The district court, responding to Adeyinka’s trial testimony that he did not
know what was in the bag he delivered to the informant, instructed the jurors that they
could “infer knowledge from a combination of suspicion and deliberate indifference to the
truth” and might conclude that Adeyinka acted knowingly if they found that he “had a
strong suspicion that things were not what they seemed or that someone had withheld some
important facts, yet deliberately shut his eyes for fear of what he would learn.”  Adeyinka
had argued that this instruction, which is drawn from the pattern language, see Seventh
Circuit Pattern Jury Instruction 4.06, would allow the jury to convict him based on negligent
conduct.  But we have approved the use of indistinguishable instructions many times, see,
e.g., United States v. Garcia, 580 F.3d 528, 536‐37 (7th Cir. 2009); United States v. Leahy, 464
F.3d 773, 796 (7th Cir. 2006); United States v. Jaffe, 387 F.3d 677, 681 (7th Cir. 2004), and given
Adeyinka’s preposterous story, it would be frivolous to contest the use of the instruction in
this case.    

        Adeyinka also objected that the district court’s intent instruction undermined the
government’s burden of proof by allowing the jury to infer intent to distribute “from the
possession of a quantity of a controlled substance larger than needed for personal use.” 
Counsel notes that challenging the instruction would be frivolous because possession of a
quantity of drugs larger than needed for personal use can support a conviction for
possession with intent to distribute, see United States v. Smith, 34 F.3d 514, 523 (7th Cir.
1994), and the government introduced evidence that Adeyinka delivered a quantity of
drugs larger than needed for personal use. 
No. 10‐2976                                                                                 Page 4

        Counsel next considers whether Adeyinka could challenge the calculation of his
imprisonment range.  The district court set a base offense level of 26 because Adeyinka had
delivered more than 700 grams of cocaine, U.S.S.G. § 2D1.1(c)(7), and added 2 levels for
obstruction of justice under U.S.S.G. § 3C1.1 because he fled to Canada before sentencing
and remained a fugitive for 3 years.  Adeyinka argued that he went to Canada to be with his
children and thus the increase should be limited to 1 level.  The district judge did not
believe this explanation, but it would not have mattered because the guidelines range,
although no longer binding, must still be calculated correctly, see Gall v. United States, 552
U.S. 38, 51 (2007); United States v. Aljabari, 626 F.3d 940, 950 (7th Cir. 2010), and when a
sentencing court finds that obstruction occurred, a 2‐level increase is required, not optional,
see United States v. Gilleylen, 81 F.3d 70, 72 (7th Cir. 1996).  Adeyinka does not deny that he
fled to Canada instead of attending his sentencing hearing.  We agree with counsel that it
would be frivolous to argue that the adjustment was unwarranted.  

        Adeyinka asserts, in his Rule 51(b) response, that the increase for obstruction of
justice is prohibited by the extradition treaty between the United States and Canada.  This
treaty mandates that he can be punished only for the crimes for which he was extradited. 
See Treaty on Extradition, U.S.‐Can., art. 12(1), Dec. 3, 1971, 27 U.S.T. 983.  Our sister circuits
have analyzed similar restrictions in other extradition treaties and concluded that relying on
relevant conduct to determine an appropriate sentence does not constitute punishment for a
separate offense.  See, e.g., United States v. Lomeli, 596 F.3d 496, 500‐03 (8th Cir. 2010); United
States v. Robinson, 503 F.3d 522, 530 (6th Cir. 2007); United States v. Garrido‐Santana, 360 F.3d
565, 578 (6th Cir. 2004); United States v. Lazarevich, 147 F.3d 1061, 1063‐64 (9th Cir. 1998).  It
would thus be frivolous to argue that this upward adjustment violates the extradition treaty
with Canada. 

        Finally, counsel considers whether Adeyinka could challenge the reasonableness of
his prison sentence.  The total term of 97 months is within the guidelines range, and counsel
cannot identify any reason that the presumption of reasonableness applicable to a sentence
within the guidelines range should not apply in this case.  See Rita v. United States, 551 U.S.
338, 347 (2007); United States v. Pape, 601 F.3d 743, 746 (7th Cir. 2010).  In evaluating the
sentencing factors in 18 U.S.C. § 3553(a), the district court considered the letters from family
members Adeyinka offered in mitigation and his argument that he should receive a shorter
sentence because of his poor health.  But the judge also noted that Adeyinka had perjured
himself at trial, had absconded before sentencing and continued his criminal conduct
during his three years as a fugitive, and showed little remorse for his actions.  We would
not conclude that the court abused its discretion in sentencing Adeyinka at the top of the
guidelines range, and thus counsel is correct that any challenge to the reasonableness of the
sentence would be frivolous.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.